Opinion issued June 13, 2002
 






In The
Court of Appeals
For The
First District of Texas



NO. 01-02-00005-CV



JESSE J. HANDY A/K/A JOSEPH J. HANDY, Appellant

V.

JOSEPH S. BRISCOE, Appellee



On Appeal from the County Civil Court at Law No. 3
Harris County, Texas
Trial Court Cause No. 761,606



O P I N I O N
	This is an appeal from an order to dismiss signed on November 21, 2001. 
Notice of appeal was timely filed on November 27, 2001. The clerk's record was
filed on January 4, 2002.  The reporter's record has not been filed, and is past due. 
Appellant has not paid the appellate filing fee, and this Court has no reason to believe
that appellant has filed an affidavit of indigency in accordance with Tex. R. App. P.
20.1.
	On May 2, 2002, the Court issued an order stating that unless appellant paid
the appellate filing fee within 15 days, the appeal would be dismissed.  See Finley v.
J.C. Pace Ltd., 4 S.W.3d 319, 321-22 (Tex. App.- Houston [1st Dist.] 1999) (order);
Negrini v. Smith, Nelson & Clement P.C., 998 S.W.2d 362, 363 (Tex. App.- Houston
[1st Dist.] 1999, no pet.).  More than 15 days has passed, and the appellate filing fee
has not been paid.
	Accordingly, the appeal is dismissed because appellant has not paid the
appellate filing fee.
PER CURIAM
Panel consists of Justices Hedges, Jennings, and Price. (1)
Do not publish.  Tex. R. App. P. 47.
1. 	The Honorable Frank C. Price, former Justice, Court of Appeals, First
District of Texas at Houston, participating by assignment.